Exhibit 99.1 East West Bancorp, Inc. 135 N. Los Robles Ave., 7th Fl. Pasadena, CA91101 Tel. 626.768.6000 Fax 626.817.8838 NEWS RELEASE FOR FURTHER INFORMATION AT THE COMPANY: Irene Oh Chief Financial Officer (626) 768-6360 EAST WEST BANCORP REPORTS NET INCOME FOR FIRST QUARTER 2014 OF $76.7 MILLION, UP 6% FROM PRIOR YEAR AND EARNINGS PER SHARE OF $0.54, UP 8% FROM PRIOR YEAR Pasadena, CA – April 16, 2014 – East West Bancorp, Inc. (“East West”) (Nasdaq: EWBC), parent company of East West Bank, the financial bridge between the United States and Greater China, today reported financial results for the first quarter of 2014. For the first quarter of 2014, net income was $76.7 million or $0.54 per diluted share. First quarter earnings included integration and merger expenses of $10.6 million pretax, or $0.04 per diluted share associated with the acquisition of MetroCorp Bancshares, Inc. (“MetroCorp”) which was completed on January 17, 2014.1 “East West has started off 2014 with healthy growth and solid profitability. For the first quarter, East West recorded earnings of $76.7 million or $0.54 per share, a $0.04 or 8% increase in earnings per share from the prior year period,” stated Dominic Ng, Chairman and Chief Executive Officer of East West. “This growth in profitability and earnings per share has been achieved while we also generated strong return on asset and return on equity ratios. For the first quarter 2014, East West achieved a return on average assets of 1.18%, and a return on average equity of 12.05%, both higher than many peers in the banking industry.” Ng continued, “Quarter to date, total loans increased by 10% or $1.8 billion to a record $19.9 billion and total deposits increased 12% or $2.4 billion to a record $22.8 billion. This balance sheet increase during the first quarter of 2014 was largely driven by our acquisition of MetroCorp, which expands East West’s presence in the Houston and Dallas markets and strengthens our footprint in California. With the acquisition of MetroCorp, we have opportunities to grow in attractive markets and to provide our new customers with our full bridge banking capabilities between the U.S. and China. The integration process is progressing smoothly and the full conversion of all MetroCorp systems is scheduled for completion later this year in June.” “The strong financial performance for the first quarter was driven by solid loan growth, a 13% increase in the adjusted net interest income from the prior year period, and anincrease in the adjusted net interest margin from the prior quarter to 3.45%. This revenue growth was achieved while also maintaining strong credit quality and expense control, with an efficiency ratio of 43.36% for the first quarter,” continued Ng. 1 “As the financial bridge between the East and the West, we see increasing business opportunities both in the U.S. and in Greater China. We are building lines of business, making investments in people and infrastructure and strengthening our balance sheet so that we are well positioned to capitalize on these growth opportunities to increase shareholder return for 2014 and for many years to come,” concluded Ng. Quarterly Results Summary (Dollars in millions, except per share) Quarter Ended March 31, 2014 December 31, 2013 March 31, 2013 Net income $ $ $ Net income available to common shareholders $ $ $ Earnings per share (diluted) $ $ $ Tangible book value per common share $ $ $ Return on average assets % % % Return on average common equity % % % Net interest income, adjusted (1) $ $ $ Net interest margin, adjusted (1) % % % Cost of deposits % % % Efficiency ratio (1) % % % First Quarter 2014 Highlights ● Strong First Quarter Earnings – For the first quarter of 2014, net income was $76.7 million or $0.54 per diluted share. Net income increased 1% or $959 thousand from the fourth quarter of 2013 and 6% or $4.7 million from the first quarter of 2013. Earnings per diluted share decreased 2% or $0.01 from the fourth quarter of 2013 and increased 8% or $0.04 from the first quarter of 2013. Excluding the impact of MetroCorp related integration and merger expenses in the first quarter 2014, earnings per diluted share was $0.58 or an increase of 5% or $0.03 as compared to fourth quarter 2013.1 ● Strong Loan Growth – Quarter to date, total loans receivable (including both covered and non-covered loans) increased 10% or $1.8 billion to a record $19.9 billion as of March 31, 2014. Of this increase, $1.1 billion was due to the addition of loans from MetroCorp and $727.7 million stemmed from growth in the East West portfolio, largely driven by growth in commercial and industrial loans. ● Strong Deposit Growth – Total deposits increased $2.4 billion to a record $22.8 billion as of March 31, 2014.Of this increase, $1.3 billion was due to the addition of deposits from MetroCorp and $1.1 billion stemmed from organic growth. During the first quarter, core deposits increased by 13% or $1.9 billion to a record $16.4 billion. As of March 31, 2014, noninterest-bearing demand deposits totaled a record $6.6 billion or 29% of total deposits. ● Strong Capital Levels – Capital levels for East West remain high. As of March 31, 2014, East West’s Tier 1 risk-based capital and total risk-based ratios were 11.2% and 13.0%, respectively, over $550 million greater than the well capitalized requirements of 6% and 10%, respectively. ● Cost of Deposits Down 1 bp from Q4 2013 and Down 7 bps from Q1 2013 – The cost of deposits was 0.30% for the first quarter of 2014, down one basis point from 0.31% in the fourth quarter of 2013 and down seven basis points from 0.37% in the first quarter of 2013. ● Nonperforming Assets of 0.59% of Total Assets – Nonperforming assetsto total assets ratio remained well below 1%, as of March 31, 2014. Included in nonperforming assets as of March 31, 2014 are $26.5 million of nonperforming assets from MetroCorp. 2 Management Guidance The Company is providing guidancefor the second quarter and full year of 2014. Management currently estimates that fully diluted earnings per share for the full year of 2014 will range from $2.27 to $2.31, an increase of $0.17 to $0.21 or 8% to 10% from $2.10 for the full year of 2013. This EPS guidance for the remainder of 2014 is based on an adjusted net interest margin ranging from 3.30% to 3.40%1, total loan growth of approximately $400 million per quarter, provision for loan losses of approximately $5.0 million to $7.5 million per quarter, noninterest expense of approximately $110.0 million to $115.0 million per quarter, and an effective tax rate of 32%. Management currently estimates that fully diluted earnings per share for the second quarter of 2014 will range from $0.56 to $0.58, based on the assumptions stated above. Balance Sheet Summary At March 31, 2014, total assets increased to $27.4 billion, up 11% or $2.7 billion from $24.7 billion at December 31, 2013, and up 19% or $4.3 billion from $23.1 billion at March 31, 2013. Correspondingly, average earning assets also increased during the first quarter, up 6% or $1.5 billion to $24.5 billion compared to the prior quarter. The increases in both total assets and in average earning assets from December 31, 2013 to March 31, 2014 was attributable to the MetroCorp acquisition and to an overall increase in the non-covered loan portfolio. Total loans receivable increased 10% or $1.8 billion to $19.9 billion at March 31, 2014, compared to $18.1 billion at December 31, 2013, and $15.4 billion at March 31, 2013. This increase in loans receivable both from the prior quarter and the prior year period was due to the loans acquired from MetroCorp and to new loan originations, which was partially offset by a decrease in the covered loan portfolio. As of the acquisition close on January 17, 2014, total loans obtained from MetroCorp equaled $1.2 billion. Covered Loans Covered loans, net of discount, totaled $2.0 billion as of March 31, 2014, a decrease of 7% or $160.3 million from December 31, 2013. The decrease in the covered loan portfolio was primarily due to payoffs and paydown activity. The covered loan portfolio is comprised of loans acquired from the FDIC-assisted acquisitions of United Commercial Bank ("UCB") and Washington First International Bank ("WFIB") which are covered under loss-share agreements with the FDIC. During the first quarter of 2014, we recorded a net decrease in the FDIC indemnification asset and receivable included in noninterest (loss)/income of ($53.6) million, largely due to the continuing payoffs and the continuing improved credit performance of the UCB portfolio as compared to our original estimate.Under the loss-share agreements with the FDIC, East West Bank is required to pay the FDIC a calculated amount if specific thresholds of losses are not reached. Included in the net decrease in the FDIC indemnification asset and receivable of ($53.6) million for the first quarter of 2014 is an expense of $6.8 million for this liability due to the continuing strong credit performance of the covered portfolios. Deposits and Other Liabilities At March 31, 2014, total deposits reached a record $22.8 billion, an increase of $2.4 billion from December 31, 2013. Through the MetroCorp acquisition the Company acquired $803.1 million of core deposits and $519.9 million of time deposits. In the first quarter 2014, we continued to execute our strategy to grow low-cost, commercial deposits. Excluding MetroCorp deposits acquired, core deposits increased 7% or $1.0 billion from December 31, 2013 and increased 21% or $2.7 billion from March 31, 2013, totaling a record $16.4 billion as of March 31, 2014. The growth in core deposits was largely due to a strong increase in noninterest-bearing demand deposits. 3 At March 31, 2014, long-term debt increased to $240.7 million, up from $226.9 million as of December 31, 2013. The increase in long-term debt during the quarter was largely due to trust preferred junior subordinated debt acquired from MetroCorp, which was retained by the Company as it carries a favorable rate and qualifies as tier II capital. First Quarter 2014 Operating Results Net Interest Income Net interest income, adjusted for the net impact of covered loan activity, totaled $209.0 million for the first quarter of 2014, an increase from both $198.2 million for the fourth quarter of 2013 and $184.6 million for the first quarter of 2013. The core net interest margin, considering the net impact of $49.0 million to the FDIC indemnification asset due to covered loan activity and amortization of the FDIC indemnification asset, totaled 3.45% for the first quarter of 2014. This compares to a core net interest margin of 3.41% and 3.62%, considering the net impact of $66.8 million and $24.7 million to the FDIC indemnification asset due to covered loan activity and amortization of the FDIC indemnification asset, for the fourth quarter of 2013 and first quarter of 2013, respectively.1 The four basis point increase in the core net interest margin and the 5% or $10.7 million increase in adjusted net interest income compared to the fourth quarter of 2013 was largely due to the increase in our loan portfolio balances, increases in yields in earning assets and a small reduction in the cost of funds. Quarter over quarter, the cost of funds decreased two basis points to 0.49% and the cost of deposits decreased one basis point to 0.30% for the first quarter of 2014. Noninterest (Loss)/Income & Expense The Company reported total noninterest (loss)/income for the first quarter of 2014 of ($14.9) million, compared to a noninterest loss of ($36.6) million in the fourth quarter of 2013 and noninterest loss of ($2.1) million in the first quarter of 2013. The reduction in the noninterest loss in the current quarter compared to the prior quarter was largely due to a decrease in the net reduction of the FDIC indemnification asset and FDIC receivable. Branch fees, letter of credit and foreign exchange income, ancillary loan fees and other operating income totaled $28.9 million in the first quarter of 2014, a decrease of 13% or $4.5 million from $33.4 million in the fourth quarter of 2013 and an increase of 20% or $4.9 million from $24.0 million in the first quarter of 2013. In addition, included in noninterest (loss)/income for the first quarter of 2014 were net gains of $6.2 million primarily related to the sale of $132.3 million of government guaranteed student loans and $26.6 million of SBA loans and net gains of $3.4 million primarily related to the sale of $276.5 million in investment securities. A summary of fees and other operating income for the first quarter of 2014, compared to the fourth quarter of 2013 and first quarter of 2013 is detailed below: 4 Quarter Ended % Change ($ in thousands) March 31, 2014 December 31, 2013 March 31, 2013 (Yr/Yr) Branch fees $ $ $ 23 % Letters of credit fees and foreign exchange income -7 % Ancillary loan fees 20 % Other operating income 47 % Total fees & other operating income $ $ $ 20 % Noninterest expense totaled $124.4 million for the first quarter of 2014, an increase of $43 thousand from the fourth quarter of 2013 and an increase of 29% or $28.1 million from the first quarter of 2013. Noninterest expense, excluding the impact of reimbursable amounts from the FDIC on covered assets, and integration and merger related expenses, totaled $111.8 million for the first quarter of 2014.1 A summary of noninterest expense for the first quarter of 2014, compared to the fourth quarter of 2013 and first quarter of 2013 is detailed below: ($ in thousands) Quarter Ended March 31, 2014 December 31, 2013 March 31, 2013 Total noninterest expense $ $ $ Amounts to be reimbursed by the FDIC on covered assets (80% of actual expense amount)* ) Integration and merger related expenses — — Noninterest expense excluding reimbursable amounts and integration and merger related expenses $ $ $ *
